DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (2010/0112191) in view of Kuroda (2011/0076789).	
Song teaches a method for increasing deposition rate of an ALD process comprising [0020-26]:
- providing a processing chamber with a substrate, 
- flowing a first precursor comprising TDMAS [0013], the application of the first precursor results in a adsorption for film growth, and
- co-flowing pyridine (a base, amine and gas) with the first precursor into the chamber.
	Flowing a second precursor into the chamber to oxidize the layer, see wherein oxygen for example is flowed as a second step (see also Fig. 5) [0013].
	In regard to the deposition rate, the prior art and instant claims teach the same process of applying pyridine and TDMAS, and therefore it necessarily follows that the result of increasing the deposition rate occurs in the prior art as in the instant claim; furthermore, the compound is a catalyst and generally understood to increase rate.
	In regard to the requirement that the base does not react with the first precursor and does not generate any measurable particles in the chamber, the Office initially holds that the prior art and instant claimed process teach the same steps of applying TDMAS and oxygen to form a silicon layer and further includes co flowing pyridine (an amine) with the first precursor and therefore the same results of not generating any 
	Song teaches all elements of the claim except a plasma process.  Kuroda teaches an analogous process wherein a silicon-based layer [0100] is formed by ALD applying TDMAS along with a catalyst such as pyridine [0070] (further in [0111-120]), and also teaches that such a process is operably formed using plasma [0133].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply plasma as taught by Kuroda in the method of Song as Kuroda teaches that plasma is operable in such a process.  The combined teachings are not particularly limiting to applying in the first or second step.
	Regarding claims 2 and 9, as per Fig. 5, Song teaches purge steps (206, 210).
	Regarding claim 6, Song teaches coflowing the catalyst (i.e. a base) with the second precursor [0022].
	Regarding claim 7, Song teaches coflowing an acid into the chamber during any or all parts of the process [0016, 25].
	Regarding claim 10, all elements of the claim are taught above as an amine is taught, though Song also teaches ammonia (claim 5).
	Regarding claim 14, all elements of the claim are taught above as an amine is taught, though Song also teaches ammonia (claim 5).
	Regarding claim 16, as per above, ammonia is taught (claim 5).
Regarding claim 17, Song teaches oxygen [0013].

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as obvious over Song in view of Noda.
The teachings of Song are described above, teaching pyridine as a catalytic gas but not teaching TEA.  Noda teaches that either TEA or pyridine are operable catalysts in ALD processes, particularly that they are useful in forming silicon oxide containing films [0069, 92].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the TEA of Noda as the catalyst in the process of Song as Song teaches the use of pyridine and Noda teaches that pyridine and/or TEA are operable catalysts for such processes.
Claims 1, 2, 9, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (2011/0076789).	
Kuroda teaches a method for increasing deposition rate of an ALD process comprising:
- providing a processing chamber with a substrate – see wherein film 600 is formed on a substrate [0100] by, 
- flowing TDMAS [0013] as a first precursor and
- co-flowing pyridine (a base, amine and gas) with the first precursor [0070].
	As per above, the catalyst is understood to increase the deposition rate.
	Flowing a second precursor into the chamber to oxidize the layer, see wherein oxygen for example is flowed as a second step – as understood wherein Kuroda teaches forming SiO2 with a catalyst and oxide source [0041].

	In regard to the second reactant being a plasma, Kuroda teaches the operability of performing the ALD process using plasma [0133] – the teachings are not limiting, to apply the plasma during applying the second precursor application would be within the range of the teachings of performing the process using plasma.
	Regarding claims 2 and 9, Kuroda teaches a purge steps [0115-120].
	Regarding claims 10 and 14, all elements of the claim are taught per above.
	Regarding claim 17, wherein Kuroda teaches oxidizing the layer, examiner takes Official Notice that it would have been well known to apply oxygen.
	
Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as obvious over Kuroda in view of Noda.
The teachings of Kuroda are described above – Noda is applied to Kuroda for the same reasons as applied to Song above, and the details won’t be repeated.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.  Applicants argue that Kuroda teaches plasma for etching not for ALD – .
Also, as evidence to support the broad combination of plasma and catalyst, Noda (2015/0072537) teaches that it is operable to apply a pyridine gas as a catalyst within the same process cycle that includes a plasma excited gas, as per [0249], an SiOCN film is formed using both elements.  The two are not applied in the same step, but, the claim is, in fact, broadly written.  The first precursor is flowed along with a base to form a film.  Then, as the claim is “comprising”, any number of steps are carried out, and a second plasma-excited precursor is flowed into the chamber.  The process also broadly reads on a film formation followed by a plasma nitridation/oxidation of the entire “film” – the film not being limited to the layer only produced by flowing the first precursor/base.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715